Citation Nr: 1140794	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  04-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a neurological disability, to include as due to in-service heat stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel






INTRODUCTION

The Veteran had active service from February 1951 to June 1952.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2002 by a Department of Veterans Affairs (VA), Regional Office (RO).

The Board issued a decision in this case in August 2006 in which it denied the Veteran's service connection claim.  The Veteran filed a motion for reconsideration of the Board's decision.  The Veteran's motion for reconsideration was denied in April 2008.  The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in March 2010 in which it set aside the Board's August 2006 decision and remanded the matter for further consideration.

The Veteran indicated on multiple occasions during the pendency of this claim that he has been unable to work as a consequence of his neurological disability.  The Board construes these statements to be an informal claim of entitlement to a total disability rating based on individual unemployability.  The Board refers the matter of entitlement to a total rating for compensation purposes based upon individual unemployability for appropriate action.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran sustained heat stroke on August 16, 1951, after standing at attention for several hours after losing his hat.  The Veteran was hospitalized for a period of 29 days following this incident.  

2.  The more probative evidence of record shows that the currently diagnosed neurological disability is related to the Veteran's military service, and in particular, to in-service heat stroke. 

CONCLUSION OF LAW

A neurological disability, to include as due to a heat stroke, was incurred in military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Factual Background and Analysis

The Veteran contends that his currently diagnosed neurological disability is related to service, and in particular, to in-service heat stroke he sustained on August 16, 1951, after standing at attention for several hours after losing his hat.  The Veteran also alleged that he was hospitalized for 29 days following this incident and that he never fully recovered from it.  

Service connection may be granted for disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from active service, it may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran's service treatment records, as well as his claimed inpatient hospitalization records related to this incident are presumed to have been destroyed in the fire at the National Personnel Records Center.  In cases where, as here, the Veteran's service records have been lost or destroyed, the Board has a heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision as a consequence of the Veteran's missing service records.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  Moreover, attempts to obtain private treatment records generated contemporaneously to the Veteran's discharge from service were unsuccessful.

However, the Board finds the Veteran's statements that he sustained heat stroke on August 16, 1951, after standing at attention for several hours as credible evidence.  The Board also finds the Veteran's assertion that he was hospitalized for a period of 29 days following this incident and that he essentially experienced a continuity of symptoms since service as credible evidence to support his claim.  See generally, Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

The first pertinent post-service evidence of record is dated in July 2000.  The Veteran sought private care from S.G., M.D. after reporting symptoms of weakness, numbness, and tingling in the upper extremities, weight loss, and occasional episodes of nausea and vomiting.  According to the Veteran, he had been "going downhill" slowly over the last several months and had had been told that he looked pale.  The diagnosis was possible neuropathy and hypotension, as well as weakness and nausea.  

In August 2000, the Veteran presented to a VA medical facility to obtain a certificate showing his inability to work.  It was noted at that time, that the Veteran had severe neuropathic symptoms which made him unable to walk.  The Veteran also reported symptoms of dizziness when getting up suddenly.  A follow-up treatment note dated that same month indicated that the Veteran had a history of peripheral neuropathy.  A September 2000 statement from Dr. S.G. noted that the Veteran had neuropathic-type symptoms, among other conditions, which rendered him unemployable and totally and permanently disabled.  

The Veteran sought private care in May 2001 after reporting symptoms of generalized weakness and debilitation, dyspepsia, dizziness, reflux, and anemia.  The Veteran indicated that he sustained heat stroke in 1952 while in the Army.  He stated that he became very ill and never got his strength back following this incident.  The assessment was hypotension with exacerbation, weakness, and dyspepsia - stable, and possible long-term neurological effects from previously described heat stroke, among other conditions.  Subsequent private treatment records confirmed the diagnosis of lower extremity neuropathy. 

The Veteran was admitted to Fairview Park Hospital in July 2001 with symptoms of nausea, vomiting, and syncope.  The Veteran was noted to be hypotensive with electrolyte abnormalities and was hospitalized for further evaluation.  The discharge diagnoses included dehydration, acute chronic renal insufficiency, and chronic hypotension, possibly related to adrenal insufficiency, among other conditions.   

The Veteran returned to Fairview Park Hospital in July 2005 with symptoms of dizziness, right facial weakness, unsteady gait, and difficulty speaking.  Computerized tomography scans of the Veteran's brain showed three left basal ganglia lacunar infarcts consistent with a stroke.  A pituitary mass was also found.  The Veteran was subsequently transferred to a rehabilitation unit and he remained hospitalized until late-August 2005.  A discharge summary diagnosed stroke, with dense right hemiparesis, dysphagia, and dysarthria; pituitary adenoma; and improved renal insufficiency, among other conditions.

At a VA neurological examination in March 2008, the Veteran reported that he sustained heat stroke in service after standing at attention for several hours.  He indicated that he was hospitalized for a period of 29 days following this incident.  He also reported right-sided weakness "throughout life," made worse by a recent cerebrovascular accident.  The examiner performed a physical examination and stated that if the Veteran experienced heat stroke as alleged, "then this would be service connected."

At a VA medical facility in April 2008, the Veteran described the circumstances of his in-service heat stroke and subsequent hospitalization.  He reported numbness and tingling in his lower extremities for the past ten years.  The diagnosis was peripheral neuropathy of an unknown etiology.  The examiner expressed the opinion that it was "likely" that the Veteran's peripheral neuropathy was secondary to prolonged walking/standing in the sun and having heat stroke.  

In October 2010, Dr. S.G. stated that the Veteran's past medical history was significant for heat stroke/heat exhaustion injury in 1952, which required hospitalization.  Dr. S.G. noted that the Veteran had multiple medical problems thereafter, including neuropathic symptoms; a cerebrovascular accident with right-sided weakness; pituitary adenoma, status-post surgical treatment; renal disease by history, status-post stent; arteriosclerotic heart disease, status-post pacemaker; and a pelvic fracture.  Dr. S.G. expressed the opinion that the Veteran's original heat exhaustion injury contributed to the Veteran's overall poor health.

At a VA neurological examination in November 2010, the Veteran described the circumstances of his in-service heat stroke and subsequent hospitalization.  The Veteran's past medical history was also included a July 2005 stroke.  The diagnoses were history of heat-related injury, without sequelae; history of benign pituitary tumor, status-post excision; history of peripheral neuropathy; and history of chronic renal insufficiency, with renal artery atherosclerosis.  The examiner acknowledged the Veteran's in-service heat injury, but found that the abovementioned disabilities were "less likely than not" related to his period of active service.  

Accordingly, there is conflicting evidence of record concerning the etiology of the Veteran's currently diagnosed neurological disability.  

As noted above, private and VA physicians, including a VA neurologist, have attributed the Veteran's neurological disability to his in-service heat stroke.  In particular, the VA physicians who performed the examinations in March and April 2008 relied on professional expertise and specialized training in the field of neurology in reaching these conclusions.
  
In contrast, the November 2010 VA examiner, an advanced certified nurse practitioner with a master's degree in nursing, concluded that there was no relationship between the Veteran's in-service heat injury and his currently diagnosed neurological disability.  This examiner relied on a review of the claims file and training as a nurse practitioner in reaching these conclusions.

Reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence.  The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident allegedly arose under combat, or similarly strenuous conditions, and is consistent with the probable results of such known hardships.  Based on the totality of the evidence of record, the Board finds that the evidence is in equipoise.  
Thus, resolving all reasonable doubt in the Veteran's favor, service connection for a neurological disability, to include as due to heat stroke, is warranted.  


ORDER

Service connection for a neurological disability, to include as due to heat stroke, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


